DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 22-43 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 22 and 43, the recitation, “wherein the PIM does not include, separate from the FPGA, the first sequencer or a second sequencer”, is unclear because the claim recites that the PIM comprises the FPGA and that the sequencer is within the FPGA.
Regarding claim 35, it is unclear as to whether a second configuration has been positively set forth.
Regarding claim 40, it is unclear as to why there may be a third or fourth configuration because the limitations following this recitation do not go further into what a third or fourth configuration actually is.  It is unclear as to whether a second configuration has been positively set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 22-29, 31-34, and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoseit (US 2014/0275844, of record) in view of El-Aklouk (US 2010/0324423).
Regarding claims 22 and 43, Hoseit discloses an intraluminal ultrasound imaging system and method of use, comprising: a patient interface module (PIM) (Fig. 8: “BIB 800”, [0047]: “patient interface module or bedside interface box (BIB) 800”) configured for communication with a plurality of intraluminal imaging devices that each comprise a respective ultrasound imaging component ([0033]: “one or both of the intravascular devices 108 and 110 are IVUS imaging devices”), wherein the PIM comprises a field programmable gate array (FPGA), wherein the PIM is configured to: detect a first device attribute of a first intraluminal imaging device of the plurality of intraluminal imaging devices while the first intraluminal imaging device is in communication with the PIM; select, based on the first device attribute, a first configuration of a plurality of configurations (Fig. 8: “Solid-State Imaging Device Connector 820” and “Rotational Imaging Device Connector 830” can detect device attributes, [0061]: “upon connection of a solid-state imaging device to the solid-state imaging device connector 820…device type and wire detection mechanism”).  Hoseit does not explicitly disclose that the PIM is configured to reconfigure, based on the first configuration, a first dynamically reconfigurable portion of the FPGA such that the PIM implements a first sequencer within the FPGA that is specific to the respective ultrasound imaging component of the first intraluminal imaging device, wherein the first sequencer is configured to provide a sequence for the respective ultrasound imaging component of the first imaging device to emit an ultrasound wave, and wherein the PIM does not include, separate from the FPGA, the first sequencer or a second sequencer specific to the respective ultrasound imaging component of a second intraluminal imaging device.  However, El-Aklouk teaches an FPGA that is configured to determine the timing sequence for generating ultrasound driving pulses ([0125]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the FPGA configuration of El-Aklouk to the FPGA of Hoseit, as to provide sequence control over the transmission of ultrasound waves for a particular ultrasound device.
Regarding claim 23, Hoseit does not explicitly disclose that to reconfigure the first dynamically reconfigurable portion, the PIM is configured to change an interconnection between a plurality of logic elements of the FPGA using a plurality of interconnection elements of the FPGA.  However, both Hoseit and El-Aklouk teaches FPGAs, which are by design capable of being reconfigured.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply dynamic reconfiguration between elements of an FPGA, as to provide an appropriate use of FPGAs.
Regarding claim 24, Hoseit does not explicitly disclose that the plurality of configurations define a plurality of different interconnections between the plurality of logic elements using the plurality of interconnection elements.  However, both Hoseit and El-Aklouk teaches FPGAs, which are by design capable of having interconnected elements reconfigured.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply dynamic reconfiguration between elements of an FPGA, as to provide an appropriate use of FPGAs.
Regarding claim 25, Hoseit does not explicitly disclose that the plurality of logic elements are configured to perform logical operations and the plurality of interconnection elements are configured to provide communication between the plurality of logic elements such that the plurality of logic elements provide a plurality of ultrasound imaging-related functions.  However, both Hoseit and El-Aklouk teaches FPGAs for use with ultrasound imaging systems, which are by design capable of having interconnected logic elements reconfigured.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply dynamic reconfiguration between elements of an FPGA, as to provide an appropriate use of FPGAs.
Regarding claim 26, Hoseit does not explicitly disclose that in the first configuration, the PIM configures at least a portion the plurality of interconnection elements such that: the plurality of logic elements are interconnected for communication with the respective ultrasound imaging component.  However, both Hoseit and El-Aklouk teaches FPGAs for use with ultrasound imaging systems, which are by design capable of having interconnected logic elements reconfigured.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply dynamic reconfiguration between elements of an FPGA, as to provide an appropriate use of FPGAs.
Regarding claim 27, Hoseit does not explicitly disclose that in the first configuration, the PIM is configured to load, based on the detected device attribute, the first configuration of the plurality of configurations to a configuration memory coupled to the FPGA.  However, both Hoseit and El-Aklouk teaches FPGAs for use with ultrasound imaging systems, which are by design capable of having interconnected logic elements reconfigured.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply dynamic reconfiguration between elements of an FPGA, as to provide an appropriate use of FPGAs.
Regarding claim 28, Hoseit does not explicitly disclose that the FPGA further comprises: a statically configured processing portion configured to: load the first configuration when the detected device attribute indicates that the intraluminal imaging device comprises a first device attribute; and load a second configuration when the detected device attribute indicates that the intraluminal imaging device comprises a second device attribute, and wherein the first device attribute and the second device attribute are different.  However, both Hoseit and El-Aklouk teaches FPGAs for use with ultrasound imaging systems, which are by design capable of having interconnected logic elements reconfigured.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a dynamic reconfiguration between elements of an FPGA, as to provide an appropriate use of FPGAs.
Regarding claim 29, Hoseit does not explicitly disclose that the statically configured processing portion is further configured to: load the first configuration into a configuration memory based on the detection identifying the detected device attribute as the first device attribute.  However, Hoseit does teach that configurations are stored in memory ([0060]: “configurations…may be stored in the memory 842”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply stored configurations, as to provide configurations that may be readily accessed.
Regarding claim 31, Hoseit discloses receiving, from the ultrasound imaging component based on the detected device attribute, an analog signal associated with an ultrasound echo signal received by the ultrasound imaging component, the ultrasound echo signal representative of a body of a subject ([0059]: “IVUS RF signals….analog-to-digital converter 860”).
Regarding claim 32, Hoseit discloses that in the first configuration, the first dynamically reconfigurable portion is configured to: convert the received analog signal to a digital signal based on the detected device attribute ([0059]: “IVUS RF signals….analog-to-digital converter 860”).
Regarding claim 33, Hoseit discloses that the PIM further comprises a host interface configured to transmit an image signal associated with the ultrasound echo signal to a host (Fig. 1: “116”; [0035], [0036]: “console 116”).
	Regarding claim 34, Hoseit discloses that the ultrasound imaging component comprises an array of ultrasound transducers ([0048]: “phased array IVUS device”).
Regarding claims 41 and 42, Hoseit discloses a first intraluminal imaging device that is an IVUS imaging catheter ([0051]: “IVUS catheter”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JASON M IP/
Primary Examiner, Art Unit 3793